FINAL ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
This Office Action is final.

This office action is in responsive to communication(s): 
RCE filed on 7/19/2021, Amendment filed on 3/21/2022.
RCE filed on 4/22/2020, Amendment filed on 12/11/2020.
Amendment filed on 8/21/2019.
Application filed on 2/1/2017 with effective filing date of 6/10/2016 based on provisional application 62/348843.

The status of the claims is summarized as below:
Claims 1-2, 4, 8-21, 23, 27-38, 40, 44-75 are pending. 
Claims 1, 19, and 20 are independent claims.
In the amendment, no claims have been amended.
Claims 3, 5-7, 22, 24-26, 39, 41-43 have been previously cancelled.
Claims 61-75 have been added.

Response to Arguments

	The examiner acknowledges the additions of claims 61-75 in the amendment filed on 3/21/2022.

	Applicant’s arguments filed 3/21/2022 have been fully considered but they are not persuasive. directed to newly amended language which is now addressed with newly cited paragraphs from Ryu, and newly cited art Park. The applicant additionally argued for newly added claims 58-60, new paragraphs from prior cited art Inoue are set forth below to address the new claims.
	The applicant argued on pages 22-25 for claims 1, 19-20 on two different points that the cited arts do not teach the claimed invention, the examiner respectively disagrees.
	(a) The cited references fail to disclose or suggest launching an application in response to contact on a complication as recited in claim 1. 
	The applicant argued on page 22 that Rye fails to teach “detecting” a contact on the displayed complication” and in response “launching the application represented by the affordance”.  Specifically, the applicant argues that there is no teaching of how the application is launched, and what is displayed on the screen. The examiner respectfully disagrees and notes that Rye ([0175]) teaches a widget can be included on the watch face screen, where the widget may be provided for the purpose of launching an application, and ([0174]) how it can be invoked is where a touch input is received on an image, which in this case, would launch the corresponding function of a menu display. Rye ([0179, 0182-0183]) further gave examples of touching a widget to launch the corresponding application. Rye ([0192-0193], Fig. 11A-B) further teaches what is displayed when an application is launched is the execution screen of the application outputted in the dial region of the watch face screen. Accordingly, Rye and Park in combination teach/suggest launching an application in response to contact on a complication as recited in claim 1.
	(b) Ryu fails to disclose or suggest the complication at a second complication position and the complication is updated to display a second set of information from the application
	The applicant additionally argued on page 22-23 that Rye fails to teach that the complication is “at a second complication position” and that the complication is “updated to display a second set of information from the application.” The examiner respectfully disagrees and notes that Ryu ([0218-0219] Fig. 14A-B) teaches two different positions of a music player widget/complication. Although it’s not explicitly shown in the drawings that the widget/complication is updated, it’s obvious to one of ordinary skills in the art that a user can control the player application with button 1420, where it would change from pause to play, and as playing progresses, different title/singer can be displayed. The updating of a complication is further illustrated in other examples from Ryu ([0184-0185, 0206] Fig. 10D, Fig. 13A-B), where the progress of the application such as user’s steps taken throughout the day, heart rate, calories consumption, jogging distance, etc. can all be updated via widget on the watch face. Accordingly, Ryu discloses and suggests a single complication at different positions where the complication is updated to display different set of information. The examiner further notes that the Feist and Inoue which teach a date complication that automatically moves to avoid overlapping with hour/minute positions also teach the concept of a complication that can both be moved and updated, though the period for update of date application is on a daily basis rather than a shorter duration within a day.
	The applicant additionally argues for all dependent claims that they are allowable for the same reason argued for their respective independent claims 1, 19, and 20. The examiner respectfully disagrees and counter asserts the same rationale set forth above.
	For new claims 61-75, new grounds of rejections are set forth in the sections below.
	The examiner further suggests incorporating specific algorithms included in the specification ([1120-1122]) which dictates the movement and positions of complications in relation to the current hour displayed on the watch face to further prosecution, instead of merely claiming different hourly positions with a complication that stays at the same position or moves to a different position at each of those hours, which appears to be arbitrary.

Information Disclosure Statement
	The information disclosure statement(s) filed on 12/21/2021, 1/11/2022, 1/19/2022, 2/1/2022, 2/18/2022, 3/2/2022, 3/14/2022, 3/28/2022, 4/18/2022, 4/25/2022, 5/19/2022, 6/6/2022, 6/28/2022 comply/complies with the provisions of 37 C.F.R. § 1.97, 1.98, and MPEP § 609, and therefore has/have been placed in the application file. The information referred to therein has/have been considered as to the merits.

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4, 8-14, 19-21, 23, 27-33, 38, 40, 44-50, 55-60, 62-65, 67-70, 72-75 are rejected under 35 U.S.C. 103 as being as being unpatentable over “Android customization – how to create a custom clock widget using Zooper Widget” by Jonathan Feist (May 15, 2014, hereinafter Feist, NPL dated 12/2/2019 in the file wrapper), in view of Inoue et al. (US Pub 20080151700, hereinafter Inoue), Ryu et al. (US Pub 2017/0075305, hereinafter Ryu, cited in 892 dated 10/7/2020), and Park et al. (US Pub 20170039535, hereinafter Park).

Per claim 1, Feist teaches:
An electronic device comprising: (Page 3 line 32: android phone or tablet);
	a display; (page 3 line 32: android phone or tablet with display);
	one or more processors; and (page 3 line 32: android phone or tablet with processor);
	memory storing one or more programs configured to be executed by the one or more processors, the one or more programs including instructions for: (page 3 line 32: android phone or tablet with memory);
		at a first hour of a day, displaying on the display in a watch or clock user interface that is updated over time to indicate a current time: (Page 7 top figure with time 3:51);
			a first numeral at a first hour position, wherein the first numeral indicates the first hour, and wherein the first hour position corresponds to a position of the first hour on a clock face, and 
			a complication at a first complication position, wherein the first complication position does not overlap with the first hour position, … ; (Page 7: top figure with blue clock at the upper right corner, with first hour numeral of “3” at 3 o’clock position, and date complication “March 19, 2014” at upper left part of the clock face not overlapping the current hour position);
		at a second hour of a day different from the first hour of a day displaying, on the display, in the watch or clock user interface that is updated over time to indicate the current time: (Page 12 top figure showing clock face with different time 12:55);
			a second numeral without displaying the first numeral, wherein the second numeral is displayed at a second hour position, wherein the second numeral indicates the second hour different from the first hour, wherein the second hour position corresponds to a position of the second hour on the clock face, … ; and (Page 12 top figure shows the same clock without the previous hour of “3” on display, but with second hour numeral of “12” at 12 o’clock position);
			the complication at a second complication position without displaying the complication at the first complication position, wherein the second complication position does not overlap with the second hour position; (Page 12 top figure shows the same clock application with date complication displayed at a second position at bottom of clock face opposite of the clock hand, which is different from previous position shown in top figure on page 7).
		at a third hour of a day different from the second hour of a day, transitioning from displaying the second numeral at the second hour position to displaying a third numeral at a third hour position, wherein the third numeral indicates that the third hour is different from the second hour, wherein the third numeral indicates that the third hour position corresponds to a position of the third hour on the clock face, and wherein transitioning includes: (Page 14 top figure shows the same clock with a third hour of “4” that is different from the hour “12” shown in page 12, at 4 o’clock position, where the time is indicated as 4:46);
			ceasing to display, on the display, the second numeral at the second hour position; (Page 14 top figure shows that the hour “12” shown in Page 12 is not displayed, but rather the third hour “4” is displayed);
			displaying, on the display, the third numeral at the third hour position; and (Page 14 top figure shows that the hour “12” shown in Page 12 is not displayed, but rather the third hour “4” is displayed at 4 o’clock position);
			… . 

	Although Feist teaches displaying hour numeral of the current hour of the time along with a date complication that moves with the current time, and is positioned opposite of the current hour (Figures on Page 7, 12, 14), Feist does not teach moving the complication to avoid overlapping with hour positions of the clock/watch face; Inoue teaches:
		… at a second hour different from the first hour displaying, ...
			a second numeral …, wherein the second numeral is displayed at a second hour position, …  (Feist Figures on Page 7, 12, 14) , and wherein the second hour position overlaps the first complication position; the complication at a second complication position;(Inoue [0160-0163] Fig. 4-5: Fig. 4 and 5 shows information display 200 with date information, where the information display is moved to avoid overlapping with hour/minute time display; i.e. Fig. 4 shows hour position as around 10 o’clock, and the date/information display at the bottom of the watch face overlapping with 3-8 hours; Fig. 5 shows that when the time is at 7 o’clock, the date/information display is moved to the upper half of the watch).
		… at a third hour different from the second hour, …
			maintaining, on the display, the complication at the second complication position, wherein the second complication position does not overlap with the third hour position. (Inoue [0160-0163] Fig. 4-5: Fig. 4 and 5 shows information display 200 with date information, where the information display is moved to avoid overlapping with hour/minute time display; i.e. Fig. 4 shows hour position as around 10 o’clock, and the date/information display at the bottom of the watch face; accordingly, when the time is a 11 o’clock, the date/information display does not overlap with the hour information, and will be maintained at the bottom half of the watch face).
		Inoue and Feist are analogous art because they both teach methods of display watch/clock interface with complications. Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date, having both Inoue and Feist before them to combine the date/complication update method of Inoue with the time representation of Feist, to reach displaying date/complication in two fixed areas – upper/lower halves – of the watch face. One of ordinary skill in the art would be motivated to make the combination because it would provide a large area for the complication display, improve the readability of time and complication information, reduce update frequency and save power consumption. (Inoue [0164-0170]).

		Furthermore, although Feist-Inoue teaches displaying date complication on a clock face, which is inherently an application by itself, Feist-Inoue do not explicitly teach updating the complication on the watch/clock user interface from the application, and launching application through touch input from the watch user interface; Ryu teaches:
	...
		at a first hour of a day, …
			a complication at a first complication position, … , wherein the complication is an affordance that represents an application, and wherein the affordance displays a first set of information obtained from the application; ( [0215-0217] Fig. 14A teaches a first position of a music player complication which is an execution screen of a music application output on the clock face; [0184-0185, 0206] Fig. 13A-13B shows that progress of the application such as user’s steps taken throughout the day; other applications such as heart rate, calories consumption, jogging distance, etc. can also be displayed and updated);
		at a second hour of a day, …
			the complication at a second complication position … , wherein the complication is updated to display a second set of information from the application, wherein the second set of information is different from the first set of information; ([0218-0219] Fig. 14B teaches a second position of a music player complication, it’s obvious user can control the player application with button 1420, and as playing progresses, different title/singer can be displayed; [0184-0185, 0206] the updating of complications is further illustrated in Fig. 13A-13B which shows that progress of the application such as user’s steps taken throughout the day; and Fig. 10D which shows other applications such as heart rate, calories consumption, jogging distance, etc. can also be displayed and updated);
		…
		detecting a contact on the displayed complication; and ([0174-0175] widget can be included on the watch face screen for the purpose of launching an application, where touch input is used on the watch device; see also [0179, 0182-0183]; [0188, 0192-0193] Fig. 11B shows when a music application is launched, the application screen is output as shown in Fig. 11B);
		in response to detecting the contact: 
			launching the application represented by the affordance; and ([0174-0175] widget can be included on the watch face screen for the purpose of launching an application; [0179] touch input can be used to activate widgets on the watch screen such as a recording function; [0192-0195] Fig. 11B shows when an music application is launched though the watch device, the application screen is output as shown in Fig. 11B);
		Ryu and Feist-Inoue are analogous art because they both teach methods of display watch/clock interface with complications. Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date, having both Ryu and Feist-Inoue before them to combine the method of moving complication within a watch face with the display of updated application screen on a watch face, and ability to launch application with touch input from the watch face taught by Ryu. One of ordinary skill in the art would be motivated to make the combination because it would provide application status that are of interests to the user on a wearable device/watch to enhance user convenience, especially if there are application running on a companion mobile device, it would update the user of the related application screen/status on a wearable watch interface without having to check on the companion mobile device (Ryu [0012, 0188]), and it would further enable users to launch applications from the watch interface (Ryu [0175]).

		Additionally, Ryu further teaches using touch input to launch application from the watch interface (Ryu [0175, 0179]), but Feist-Inoue-Ryu do not explicitly teach ceasing to display the complication and the numerals corresponding to clock hours to display the application information; Park teaches:
		[detecting a contact on the displayed complication; and] 
		…
			ceasing to display the complication and the first, second, or the third numeral. ([0192-0193] Fig. 7A shows when a first touch input is applied to the notification icon 610, the detailed information of the notification occupies the full display of the watch device, such that the watch interface, notification complication, and the hourly numerals cease to be displayed);
		Park and Feist-Inoue-Ryu are analogous art because Park also teaches method of display clock interface with complications. Therefore, it would have been obvious to one of ordinary skills in art before the effective filing date, having the teachings of Park and Feist-Inoue-Ryu before him/her, to modify the teachings of Feist-Inoue-Ryu to include the teachings of Park so that launched application can be shown exclusively on the watch screen. One would be motivated to make the combination, with a reasonable expectation of success, because it would provide an alternate way of displaying application screen with detailed information, where the application takes up the entire display, thereby helping user to focus on the application instead of be being distracted by other concurrent information on the display.

Per claim 2, Feist further teaches:
The electronic device of claim 1, wherein the first complication position is opposite the first hour position on the display. (Page 7 and Page 12 figure shows that the date complication information is always displayed opposite of the position of the hour hand and the hour numeral).

Per claim 4, Feist further teaches:
The electronic device of claim 1, the one or more programs further including instructions for: 
	at the first hour, displaying an hour hand and a minute hand on the clock face centered on the display, wherein the hour hand indicates the first hour, and wherein the minute hand indicates a first minute of the first hour; and (Page 7 top figure shows hour hand and minute hand at “3” and “51” respectively)
	at the second hour, updating the display of the hour hand to indicate the second hour, and updating the display of the minute hand to indicate a second minute of the second hour. (Page 14 top figure shows hour and minute hands at “4” and “46” respectively).

Per claim 8, Feist further teaches:
The electronic device of claim 1, the one or more programs further including instructions for: 
	receiving a user input; and 
	in response to receiving the user input: 
		entering an edit mode of the electronic device; 
		visually distinguishing the display to indicate the edit mode; (Page 11 line 28-29: after user tapping on the widget, a design mode can be entered as shown in top figure on page 12);
		receiving a second user input; and 
		in response to receiving the second user input: 
			visually indicating a displayed element for editing. (Page 12 line 20-26: user can enter date information by selecting “Edit text manually”, which resulted in the figure on the bottom of the page 12, where the date element being edited is shown, and the user had added a space into the date format).

Per claim 9, Feist further teaches:
The electronic device of claim 8, the one or more programs further including instructions for: 
	after visually indicating the displayed element for editing, receiving a third user input; and 
	in response to receiving the third user input:
		editing an aspect of the visually indicated element. (Page 12 line 20-26: after user selection of “Edit text manually” option, which resulted in the figure on the bottom of the page 12, where the date element being edited – as a third user input, and the user had added a space into the date format).

Per claim 10, Feist further teaches:
The electronic device of claim 9, wherein the visually indicated element is the first or the second numeral, and wherein editing the aspect of the visually indicated element comprises changing a color of the first or second numeral. (Page 3 line 26: colors of all elements on the clock widget can be changed; page 9 line 1-32 gives an example of changing the color of the red dot at the center of the clock).

Per claim 11, Feist further teaches:
The electronic device of claim 9, wherein the visually indicated element is the first or the second numeral, and wherein editing the aspect of the visually indicated element comprises changing a font of the first or second numeral. (Page 13 line 3-9, user can change the font property of all the text elements that includes the hour/minute number on the clock widget to be consistent with the “date” element).

Per claim 12, Feist further teaches complications on the clocks can be changed:
The electronic device of claim 9, wherein the visually indicated element is the complication (Feist Page 12 top figure shows date on the clock face), …, and wherein editing the aspect of the visually indicated element comprises changing the  (Feist Page 12 bottom figure shows multiple complications that can be added/removed onto the clock widget besides “date”).
		But Feist do not explicitly teach the complication shown represents an application; Ryu teaches: 
		… wherein the complication is an affordance that represents an application …  ([0175, 0177-0180, 0184] Fig. 10A-10D show that widgets/complications such as battery level shown in 10A, user’s steps shown in 10D representing applications can be included in the watch interface).

Per claim 13, Feist further teaches:
The electronic device of claim 9, wherein the visually indicated element is the complication, [] and wherein editing the aspect of the visually indicated element comprises updating the affordance to display a second set of information obtained from the application. (Feist: Page 12 line 20-38, bottom figure shows that there is a plurality of fields such as battery, calendar, weather that can be displayed as the complication; and for the date field, the format and elements of the field can be formatted to fit user’s need, i.e. adding/deleting year information).
		But Feist do not explicitly teach the complication shown represents an application; Ryu teaches: 
		… wherein the complication is an affordance that represents an application, wherein the affordance displays a first set of information obtained from the application …  ([0175, 0177-0180, 0184] Fig. 10A-10D show that widgets/complications such as battery level shown in 10A, user’s steps shown in 10D representing applications with first set of information can be included in the watch interface).

Per claim 14, Feist further teaches:
The electronic device of claim 8, wherein visually indicating the displayed element for editing comprises visibly distinguishing an outline around the element. (Page 12 bottom figure shows that the “date” text being edited are highlighted with outline around the text).

Per claim 55, Feist further teaches:
The electronic device of claim 1, wherein the third hour position does not intersect with a boundary of a quadrant of the clock face. (Page 14 shows the third hour position “4” o’clock does not intersect with a boundary of quadrant of the clock face; the examiner interprets the boundary of quadrant as 12, 3, 6, 9 o’clock positions on the clock face).

Per claim 58, Feist-Inoue-Ryu-Park further teaches:
The electronic device of claim 1, wherein the electronic device displays the complication at the second complication position without displaying the complication at the first complication position in accordance with a determination that the second hour position overlaps a quadrant boundary of the clock face, and wherein the electronic device maintains, on the display, the complication at the second complication position in accordance with a determination that the second hour position does not overlap a quadrant boundary of the clock face. (Inoue [0161-0163] Fig. 4: the information 200 is placed on the watch interface according to the location of scale areas 23 for the hour hand and scale area 24 for the minute hand; [0150, 0152-0153, ] Fig. 4 shows the hour scale area 23 is occupies 90 degrees/a quadrant on the watch face; the hour scale 23 is redrawn when the hour hand reaches end of the scale area/quadrant boundary; thus, when the hour hand overlaps the 3 o’clock, and the minute hand is at 4 o’clock position – 3:20, both the hourly scale area 23 and minute scale area 24 would have been redrawn to the lower half of the watch face as shown in Fig. 5, the information would be moved to the top half of the watch face. Accordingly, when the second hour position overlaps a quadrant boundary of the clock face – i.e. changes to 3:20 from 10:10, the complication/information 200 is displayed at top half/second complication position, without being displayed at bottom half/first complication position; when the second hour position does not overlap a quadrant boundary – i.e. changes from 10:10 to 11:10, the complication/information 200 is displayed at bottom half/first complication)

Per claim 19, claim 19 is a medium (page 3 line 32: android phone or tablet with memory); claim that contain limitations that are substantially similar to claim 1, and likewise rejected.

Per claim 20, claim 20 is a method claim that contain limitations that are substantially similar to claim 1, and is likewise rejected.

Per claims 21, 23, 27-33, 57, 60, claims 21-23, 27-33, 57, 60 depend from independent claim 20, and contain limitations that are substantially the same as claims 2, 4, 8-14, 55, 58 respectively, and are likewise rejected.

Per claims 38, 40, 44-50, 56, 59, claims 38, 40, 44-50, 56, 59 depend from independent claims 19, and contain limitations that are substantially the same as claims 2, 4, 8-14, 55, 58 respectively, and are likewise rejected.

Per claim 62, Feist-Inoue-Ryu-Park further teaches:
The electronic device of claim 1, wherein the complication is selectable when displayed at the first complication position and when displayed at the second complication position. (Park: [0192-0193] Fig. 7A shows the notification icon 610 on the watch face is selectable to launch the associated application; [0200] Fig. 7C shows the notification icon 610 being moved to a second position on the watch face).

Per claim 63, Feist-Inoue-Ryu-Park further teaches:
The electronic device of claim 1, wherein: 
	the first numeral includes a digital indication of the first hour; 
	the second numeral includes a digital indication of the second hour; and 
	the third numeral includes a digital indication of the third hour. (Feist: Page 7 line 4-10, top figure shows a watch face with a first numeral “3” indicating the first hour; Page 12 line 2-7, top figure shows the same watch face with a second numeral “12” indicating the second hour; Page 14 line 8-15, top figure shows the same watch face with a third numeral “4” indicating the third hour).

Per claim 64, Feist-Inoue-Ryu-Park further teaches:
The electronic device of claim 63, wherein: 
	the first numeral is displayed concurrently with a first hand at a first analog position that corresponds to a position of the first hour on the watch face; (Feist: Page 7 line 4-10, top figure shows a watch face with a first numeral “3” displayed concurrently with the hour hand corresponding to the hour).
	the second numeral is displayed concurrently with a second hand at a second analog position that corresponds to a position of the second hour on the watch face; (Feist: Page 12 line 2-7, top figure shows the same watch face with a second numeral “12” displayed concurrently with the hour hand corresponding to the hour);
	the third numeral is displayed concurrently with a third hand at a third analog position that corresponds to a position of the third hour on the watch face; and (Feist: Page 14 line 8-15, top figure shows the same watch face with a third numeral “4” displayed concurrently with the hour hand corresponding to the hour);
	the one or more programs further include instructions for: 
		in response to detecting the contact: 
			ceasing to display the complication, the first, second or third numeral, and ceasing to display the first, second, or third hand. (Park: [0192-0193] Fig. 7A shows when a first touch input is applied to the notification icon 610, the detailed information of the notification occupies the full display of the watch device, such that the watch interface, notification complication, and the hourly numerals cease to be displayed).

Per claim 65, Feist-Inoue-Ryu-Park further teaches:
The electronic device of claim 1, wherein the second hour position overlaps the first complication position where the complication was previously displayed. (Inoue [0160-0163] Fig. 4-5: Fig. 4 and 5 shows information display 200 with date information, where the information display is moved to avoid overlapping with hour/minute time display; i.e. Fig. 4 shows hour position as around 10 o’clock, and the date/information display at the bottom of the watch face overlapping with 3-8 hours; Fig. 5 shows that when the time is at 7 o’clock, the date/information display is moved to the upper half of the watch, where the second hour position for 7 o’clock overlaps with the first complication position of bottom of the watch face for hours 3-8).

Per claim 67-70, claims 67-70 contain limitations that are substantially the same as claims 62-65 respectively, and are likewise rejected.

Per claim 72-75, claims 72-75 contain limitations that are substantially the same as claims 62-65 respectively, and are likewise rejected.

Claims 61, 66, 71 are rejected under 35 U.S.C. 103 as being as being unpatentable over “Android customization – how to create a custom clock widget using Zooper Widget” by Jonathan Feist (May 15, 2014, hereinafter Feist), in view of Inoue et al. (US Pub 20080151700, hereinafter Inoue), Ryu, Park, and Huguenin at al. (US Pat 4355380, hereinafter Huguenin).

Per claim 61, Feist-Inoue-Ryu-Park further teaches:
The electronic device of claim 1, the one or more programs further including instructions for: 
	at a fourth hour of the day different from the third hour of the day, transitioning from displaying the third numeral at the third hour position to displaying a fourth numeral at a fourth hour position, wherein the fourth numeral indicates the fourth hour different from the third hour, [displaying the fourth numeral at the fourth hour position includes: (Ryu: [0218] Fig. 14B shows a fourth hour of the day 6:30 different from the third hour of the day, where only the numeral “6” is displayed);
		ceasing to display, on the display, the third numeral at the third hour position; (Ryu [0218]: Fig. 14B shows at 6:30, only the “6” numeral is displayed, the previous numeral “10” shown in Fig. 10C ceases to be displayed);
		displaying, on the display, the fourth numeral at the fourth hour position; and (Ryu [0218]: Fig. 14B shows at 6:30, the numeral “6” is displayed);

		…
		in response to detecting the contact, ceasing to display the fourth numeral. (Park: [0192-0193] Fig. 7A shows when a first touch input is applied to the notification icon 610, the detailed information of the notification occupies the full display of the watch device, such that the watch interface, notification complication, and the hourly numerals cease to be displayed). 

		Feist-Inoue-Ryu-Park does not explicitly moving the complication from a second position to a third position at a fourth hour of the day where the fourth hour position overlaps with the second complication position, in combination with the scope of claim 1 where the complication was moved from first to second position from the first hour to second hour due to overlaps of the second hour position with the first complication position, but not moved when the hour transition from the second hour to third hour; Huguenin teaches a watch interface where the day of the month can be displayed in 3 different regions 5, 6, 7 to avoid interfering with the hour and minute hands (abstract, Fig. 1):
	[at a fourth hour of the day different from the third hour of the day, …] wherein the fourth hour position overlaps the second complication position, …: 
		…
		displaying, on the display, the complication at a third complication position, wherein the third complication position does not overlap with the fourth hour position, and wherein the third complication position is different from the first complication position and second complication position; and (col 1 line 60 – col 2 line 2: the day of the month can be displayed in regions 5, 6, 7 of Fig. 1 to avoid overlapping with the minute/hour hands in those regions; at any given time, the minute/hour hands can only occupy at most 2 of out the 3 regions, leaving at least one region to display the date of the month; the algorithm is shown in col 2 line 39-66 to determine which region out of 5/6/7 would be activated to display the date, col 3 line 3-57 shows an example of a day where the date display would be activated. Specifically, following the algorithm and the example, at 9:30AM – first hour – when the hour hand is in region c, minute hand is in region b, the date is shown in region a – first complication position. Then at 12:10pm – second hour – when both the hour and minute hand are at region a, the date is shown in region c – second complication position. Additionally, at 3:10pm – third hour – when both the hour and minute hand are still at region a, the date remains in region c – second complication position. Furthermore, at 9:10pm – fourth hour – when the hour hand is at region c, and minute hand is at region a, the date is shown in region b – third complication position, and where the fourth hour position c overlaps with second complication position c, and the date complication is displayed at a third position – region b – different from the first and second position region a and c). 
		Huguenin and Feist-Inoue-Ryu-Park are analogous art because Huguenin also teaches method of display watch/clock interface with complications. Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date, having both Huguenin and Feist-Inoue-Ryu-Park before them to combine the date/complication update method of Huguenin with the time representation of Feist-Inoue-Ryu-Park, to reach displaying date/complication in three fixed areas of the watch face. One of ordinary skill in the art would be motivated to make the combination because it would provide an alternative representation of the clock face with date complication display where the date complication display is not blocked by the hour/minute hands of the clock (Huguenin abstract).

Per claim 66, 71, claims 66 and 71 contain limitations that are substantially the same as claims 61, and are likewise rejected.

Claims 15-18, 34-37, 51-54 are rejected under 35 U.S.C. 103 as being as being unpatentable over “Android customization – how to create a custom clock widget using Zooper Widget” by Jonathan Feist (May 15, 2014, hereinafter Feist), in view of Inoue et al. (US Pub 20080151700, hereinafter Inoue), Ryu, Park, and Min at al. (US Pub 20150105125, hereinafter Min).

Per claim 15, Feist further teaches updating the hour and minute hands with different numerals according to time passage/setting (clock figures in page 7, 12, 14), but Feist-Inoue-Ryu-Park do not explicitly teach a rotatable input mechanism for changing/setting time; Min teaches:
The electronic device of claim 1, wherein the electronic device further comprises a rotatable input mechanism, and wherein the one or more programs further include instructions for: (Min [0282] hour/minute hand can be dragged by the user to adjust time);
	detecting a rotation of the rotatable input mechanism; and (Min [0282-0283] Fig. 15A illustrates the user dragging both hour and minute hand to change the time to 3 o’clock in order to set a function/alarm at the set time);
	in response to detecting the rotation of the rotatable input mechanism: 
		updating the first or second numeral to indicate a non-current hour determined in accordance with the rotation, wherein the updated first or second numeral is displayed at a non-current hour position on the clock face corresponding to the non-current hour. (Min [0282-0283] Fig. 15A illustrates the user dragging both hour and minute hand to set the time to 3 o’clock in order to set a function/alarm at the set time; Fig. 15A (b) shows that virtual hour hand 157a and minute hand 157b are the new virtual time set by the user by dragging the hand).
		Min and Feist-Inoue-Ryu-Park are analogous art because they all teaching methods of display clock interface with complications. Therefore, it would have been obvious to one of ordinary skills in art before the effective filing date, having the teachings of Min and Feist-Inoue-Ryu-Park before him/her, to modify the teachings of Feist-Inoue-Ryu-Park to include the Min’s teaching of providing alarm by user dragging/rotating hour/minute hands. One would be motivated to make the combination, with a reasonable expectation of success, because it would additionally provide alarm functions to users, thereby enhancing users’ convenience (Min [0282-0283]). 

Per claim 16, Feist-Inoue-Ryu-Park-Min further teaches:
The electronic device of claim 15, wherein the complication displays information corresponding to a current hour, wherein the information corresponding to the current hour pertains to a first information source and is information other than a day, time, or date of the current hour, and wherein the one or more programs further include instructions for: 
	in response to detecting the rotation of the rotatable input mechanism: 
		updating the complication to display information corresponding to the non-current hour, wherein the information corresponding to the non-current hour pertains to the first information source and is information other than a day, time, or date of the non-current hour. (Min [0317-0319] Fig. 19B shows when the user moves the minute hand 156b to a virtual time position 157b corresponding to a subway line #2 information, the information related to the subway line #2 is displayed on Fig. 19B (c)).

Per claim 17, Feist-Inoue-Ryu-Park-Min further teaches:
The electronic device of claim 16, wherein updating the complication further comprises displaying the complication at a non-current complication position and ceasing to display the complication at the first or second complication position, wherein the non-current complication position does not overlap with the non-current hour position. (Min [0321-0323] Fig. 20A shows that when user perform a preset gesture to change the time – such as movement of the hour hand of the watch, the weather information corresponding to the future time will be displayed; i.e. Fig. 20A (b) shows weather of the next day; Feist page 14: date complication is displayed in the inner part of the watch face and does not overlap with hour positions).

Per claim 18, Feist-Inoue-Ryu-Park-Min further teaches:
The electronic device of claim 15, the one or more programs further including instructions for: 
	displaying an hour hand and a minute hand, wherein the hour hand indicates the first or second hour, and wherein the minute hand indicates a first minute; and (Min Fig. 15A (a) shows an hour hand 156a and 5A (b) shows a minute hand 156b before user interaction);
	in response to detecting the rotation of the rotatable input mechanism: … (Min [0282-0284] user can drag the hour and minute hands to set a new virtual time, Fig. 15A(a) and 15A(b) shows that the user has dragged both hands to new position shown as new hour 157a and new minute 157b).
		updating the hour hand and the minute hand to indicate the non-current hour. (Min [0282-0284] Fig. 15A(a) and 15A(b) shows that the user has dragged both hands to new virtual time shown by hour hand 157a and minute hand 157b).

Per claims 34-37, claims 34-37 depend from independent claim 20, and contain limitations that are substantially the same as claims 15-18 respectively, and are likewise rejected.

Per claims 51-54, claims 51-54 depend from independent claims 19, and contain limitations that are substantially the same as claims 15-18 respectively, and are likewise rejected.


Conclusion

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
The examiner requests, in response to this Office action, support by shown for language added to any original claims on amendment and any new claims. That is, indicate support for newly added claim language by specifically pointing to page(s) and line no(s) in the specification and/or drawing figure(s). This will assist the examiner in prosecuting the application.
When responding to this office action, Applicant is advised to clearly point out the patentable novelty which he or she thinks the claims present, in view of the state of the art disclosed by the references cited or the objections made. He or she must also show how the amendments avoid such references or objections, See 37 CFR 1.111(c).
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Phoebe Pan whose telephone number is (571)270-7794.  The examiner can normally be reached M-F 9am-6pm. The examiner can also be reached via fax at 571-270-8794, or via email at phoebe.pan@uspto.gov upon electronically filed authorization to conduct internet communications through the following form: 
Form SB/439: https://www.uspto.gov/sites/default/files/documents/sb0439.pdf 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kavita Stanley can be reached at 571-272-8352.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/PHOEBE X PAN/Examiner, Art Unit 2176                                                                                                                                                                                                        

/ARIEL MERCADO/Primary Examiner, Art Unit 2176